

Exhibit 10.18


Named Executive Officer Salary, Bonus and Perquisite Arrangements for 2007


Set forth below is a description of certain compensation arrangements for 2007
for the following officers of ITLA Capital Corporation (the “Company”) and
Imperial Capital Bank, referred to below as the “named executive officers”:
George W. Haligowski, Chairman of the Board, President and Chief Executive
Officer; Norval L. Bruce, Vice Chairman of the Board and Chief Credit Officer;
Timothy M. Doyle, Executive Managing Director and Chief Financial Officer; Lyle
C. Lodwick, Executive Managing Director and Chief Operating Officer; and Phillip
E. Lombardi, Senior Managing Director and Chief of Lending Operations.


Base Salaries


Effective January 1, 2007, the base salaries of the named executive officers
were set as follows:


Name 
Base Salary
George W. Haligowski  
$590,000(1)
Norval L. Bruce 
248,200
Timothy M. Doyle 
259,875
Lyle C. Lodwick 
247,200
Phillip E. Lombardi
185,000

______________
(1) Mr. Haligowski’s base salary was not changed from 2006.


2007 Executive Bonus Plan


Under the Company’s 2007 Executive Bonus Plan, the named executive officers are
eligible for cash bonuses at the discretion of the Compensation Committee of the
Company’s Board of Directors based on their review of the Company’s performance
and the individual’s performance in 2007, with Mr. Haligowski providing
recommendations for the bonus amounts for the named executive officers other
than himself. The target bonus for Mr. Haligowski was set at 200% of his base
salary, and the target bonuses for the other named executive officers were set
at 50% of base salary.


Corporate Vehicle Program
 
The Company maintains a corporate vehicle program, under which officers at or
above the First Vice President level are given the choice of the use of a
Company-purchased vehicle, with the Company covering the purchase cost up to a
specified amount and the costs of operating the vehicle (including insurance,
gasoline, maintenance, repairs and personal use), or a monthly allowance
intended to cover the costs of the officer’s operation of his or her own
vehicle. The maximum Company-covered purchase cost and monthly allowance options
for the Managing Director level and above are currently as follows:
 


Officer Level 
   
Max. Purchase Cost
   
Monthly Allowance
 
Chief Executive Officer
 
$
98,750
 
$
2,600
 
Vice Chairman, Unit President or Executive/Senior Managing Director 
 
$
62,000
 
$
1,600
 
Managing Director 
 
$
50,000
 
$
1,300
 



Additional Chief Executive Officer Compensation and Benefits


Mr. Haligowski receives various other perquisites and other personal benefits,
including, among other things, the use of up to 35 hours of chartered aircraft
services during 2007.





